Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 2/19/2021, Applicant, on 7/19/2021, amended Claims 1, 2, 7, 10-12, 15, 16, and 19. 

Claims 1-20 are now pending in this application and have been rejected below. 	


Response to Amendment
Applicant's amendments to claims 1, 2, 7, 10-12, 15, 16, and 19 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn. 

Applicant's amendments to claims 1, 2, 7, 10-12, 15, 16, and 19 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 2, 7, 10-12, 15, 16, and 19 are not sufficient to overcome the prior art rejections set forth in the previous action. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “claims 10-14 do not recite "computer-readable media" or "communication media." Rather, claims 10-14 recite "computer-storage media," which the Specification explicitly defines to exclude signals per se...Applicant believes the ordinary and customary meaning of "computer-storage media" does not cover signals per se, out of an abundance of caution, Applicant defined the claim term "computer-storage media" in the Specification to exclude signals per se” The Examiner respectfully disagrees.

Examiner notes, while the Specification discloses, “Computer storage media does not comprise signals per se” in [0153], while the Specification discloses, “Computer storage media does not comprise signals per se” in [0153], the language within these portions of the specification describing computer storage media is exemplary without setting forth a special definition for the term, the claims do not specifically exclude transitory signals, and under the broadest reasonable interpretation of “computer-storage media” includes transitory signals. As such, Claim 10, and 11-14 which depend on 10, is/are rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01. 


Applicant submits, “…the amended claims recite a combination of additional elements which apply any alleged abstract idea in a manner that "meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter..."the claim includes the components or steps of the invention that provide the improvement described in the specification."...claimed invention improves the functioning of a computer...not "directed to" the recited judicial exception...the claimed invention provides multiple improvements which are set forth and described in detail in the Specification. One such improvement is an improvement to the functioning of a computer in the reduction of computing memory resources required to manage allocations and allocation revisions, over conventional systems...With conventional systems, when a modification or revision to a model are needed, the allocation data for each sub-period (months, weeks, days) must be recreated. Because of the new models, additional data is added. Thus, successive modifications to a resource model over the course of a budget period results in an accumulation of copious amounts of data to be stored and maintained by the budget management system, which consumes additional computer resources and processing power. Further, the resultant large amount of data is difficult for a user to view and manage efficiently...in an efficient manner that reduces the amount of data and computer resources required...detail table 1000 stores a limited or minimal amount of data needed to apply an allocation revision to the associated baseline allocation. In other words, a record in the detail table stores the change, or delta, to an allocation, rather than a complete, revised allocation...[D]etail table 1000 as shown is abbreviated for the sake of discussion, and includes data that is used in conjunction with a set of rules to determine a proper precedence for applying the allocation revisions to a baseline allocation...In Enfish, the court explained that the benefits of the claimed self-referential database structure over conventional systems included "increased flexibility, faster search times, and smaller memory requirements"...our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements...The present invention provides similar benefits, not by way of a self-referential database, but by way of particular related database structures and a particular set of rules enabling minimal amounts of stored revision data (e.g., deltas) to be correctly applied, in various combinations, to a stored baseline allocation to generate new (e.g., revised) allocation instances, thus eliminating the need to store and maintain the various revised allocations...submits that the improvement described above is an improvement to the functioning of a computer...as in McRO, the Specification explains how the data structures and particular rules recited in the claim provide the improvement. Additionally, the claims cover "a particular solution to a problem," and provide "a particular way to achieve a desired outcome," and do not merely claim the idea of a solution or outcome...submits that the claims integrate any alleged abstract idea into a practical application...” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving the baseline allocation comprising an allocation of resources to at least one organizational construct; storing the baseline allocation in a first ...;  receiving input indicating the modifications to the baseline allocation; generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation; storing the plurality of deltas in a second ...; responsive to a request to generate a new allocation instance associated with the baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; applying the plurality of deltas to the baseline allocation according to the precedence to generate the new allocation instance; and...proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and ...adapt the allocation instance for presentation in a predetermined location of a ...; and communicate the adapted allocation instance to a...adapting the new allocation instance into a predetermined location of a ...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind and using pen and paper to, ……receiving the baseline allocation comprising an allocation of resources to at least one organizational construct; storing the baseline allocation in a first ...;  receiving input indicating the modifications to the baseline allocation; generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation; storing the plurality of deltas in a second ...; responsive to a request to generate a new allocation instance associated with the baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; applying the plurality of deltas to the baseline allocation according to the precedence to generate the new allocation instance; and...proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and ...adapt the allocation instance for presentation in a predetermined location of a ...; and communicate the adapted allocation instance to a...adapting the new allocation instance into a predetermined location of a ...; therefore, the claims are directed to a mental process. 

The limitations regarding, ....receive the baseline allocation comprising an allocation of resources to at least one organizational construct… generate the plurality of deltas to represent the modifications, each delta indicating a change that can be applied to the baseline allocation; store the plurality of deltas in the ... without all data associated with other aspects of the baseline allocation, the deltas stored with an indication that the deltas are associated with the baseline allocation; determine a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; apply the plurality of deltas to the baseline allocation according to the precedence to generate an allocation instance, under the broadest reasonable interpretation, may be interpreted as, humans allocating organizational resources in an organization, which is fundamental economic practice; therefore, the claims are directed to organizing human activities. 

The limitations regarding, …generate the plurality of deltas to represent the modifications, each delta indicating a change that can be applied to the baseline allocation; store the plurality of deltas in the ... without all data associated with other aspects of the baseline allocation, the deltas stored with an indication that the deltas are associated with the baseline allocation; determine a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; apply the plurality of deltas to the baseline allocation according to the precedence to generate an allocation instance;… proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas, is mathematical concepts. 

Accordingly, the claims are directed to a mental process, organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 15: database structure, user interface, One or more computer-storage media having embodied thereon computer-usable instructions which, when executed by one or more processors, A system, one or more memory devices that store a database, wherein the database includes an allocation memory structure that stores the baseline allocation, and a detail memory structure, one or more processors, allocation memory structure, detail memory structure, computer-implemented user interface, user device for presentation in the computer-implemented user interface

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract 

Additionally, with respect to the elements,  ...receiving the baseline allocation...receive input ..., ...generate the plurality of deltas..., adapting the new allocation instance...,  communicate the adapted allocation..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving the baseline allocation...receive input ..., ...generate the plurality of deltas..., data output –adapting the new allocation instance...,  communicate the adapted allocation....


Applicant submits, “…amended the claims to recite a combination of additional elements that is unconventional, and which provides at least the improvement described above with regard to Step 2A...This arrangement of additional elements, which includes the first and second database structures, and storing the baseline allocation and the deltas (representing modifications) in their respective database structures, together with the claim as a whole, is an unconventional combination of additional elements that enables the improvement...in McRO, which also recited an unconventional combination of elements. In particular, the claims in McRO used unconventional rules to provide an improvement. In the present case, the claims recite the unconventional combination of data structures storing baseline allocations and deltas, and the set of rules that are used to correctly apply the stored deltas to a stored baseline...the arrangement of additional elements (including the set of rules) provides an improvement to the functioning of the computer, as described above, similar to the facts in McRO... the improvement is not defined by reference to "physical" components does not doom the claims. . . . Much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes...are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed 
to an abstract idea...the claims recite a specific implementation of a solution that includes specific types of data structures designed to improve the way a computer stores and retrieves resource allocation revision data in memory. Additionally, the claims recite the use of a particular set of rules for combining data from the data structures. Further, neither the MPEP nor Applicant's Specification describes the claimed arrangement of additional elements as well-understood, routine or conventional...” The Examiner respectfully disagrees.


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0136] As described above with regard to FIGs. 13, 14, and 15, allocation data may be presented in a user interface in different ways, such as a view of all values, a view of all non-zero values, and a delta timeline view. Additionally, a user may request various reports, as described above with regard to FIG. 16 [0141] FIGs. 13, 14, and 15, allocation data may be presented in a user interface in different ways, such as a view of all values, a view of all non-zero values, and a delta timeline view. Additionally, a user may request various reports, as described above with regard to FIG. 16.  [0143] System 1900 includes a client device 1902, a server 1904, a database 1908, and a network 1906. In some embodiments, system 1900 includes a cloud 1910. Client device 1902 may comprise a computing device 2000 as described below with regard to FIG. 20. Client device 1902 may include a desktop computer, a laptop computer, a smartphone, or other type of computing device capable of communicating with server 1904 via network 1906. Server 1904 may include one or more processors and one or more memories, and may communicate with client device 1902 and database 1908. In some embodiments, server 1904 is a virtual server that runs in cloud 1910. Database 1908 may comprise one or more data storage devices. In an embodiment, database 1908 is a part of server 1904. In some embodiments, database 1908 resides in cloud 1910. [0147] Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory [0148] Each block of the methods discussed herein comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media. The methods may be provided by a standalone application, a service or hosted service (standalone or in combination with another hosted service), or a plug-in to another product, to name a few. [0149] an exemplary operating environment in which aspects of the technology presented herein may be implemented is described below in order to provide a general context for various aspects of the technology presented herein. Referring to FIG. 20 in particular, an exemplary operating environment for implementing aspects of the technology presented herein is shown and designated generally as computing device 2000. Computing device 2000 is but one example of a suitable computing environment and is not intended to suggest any limitation as to the scope of use or functionality of aspects of the technology described herein. Neither should the computing device 2000 be interpreted as having any dependency or requirement relating to any one or combination of components illustrated. [0150] Aspects of the technology provided herein may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device. Generally, program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types. Aspects of the technology described herein may be practiced in a variety of system configurations, including hand-held devices, consumer electronics, general-purpose computers, more specialty computing devices, etc. Aspects of the technology described herein may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network [0151] With reference to FIG. 20, computing device 2000 includes a bus 2010 that directly or indirectly couples the following devices: memory 2012, one or more processors 2014, one or more presentation components 2016, input/output (I/O) ports 2018, input/output components 2020, and an illustrative power supply 2022. Bus 2010 represents what may be one or more busses (such as an address bus, data bus, or combination thereof). Although the various blocks of FIG. 20 are shown with lines for the sake of clarity, in reality, delineating various components is not so clear, and metaphorically, the lines would more accurately be grey and fuzzy. For example, one may consider a presentation component such as a display device to be an I/O component. Also, processors have memory. The inventors recognize that such is the nature of the art, and reiterate that the diagram of FIG. 20 is merely illustrative of an exemplary computing device that can be used in connection with one or more aspects of the technology described herein. Distinction is not made between such categories as "workstation," "server," "laptop," "hand-held device," etc., as all are contemplated within the scope of FIG. 20 and reference to "computing device."  [0152] Computing device 2000 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 2000 and includes both volatile and nonvolatile media, removable and non-removable media, as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).




Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Unlike in Enfish, which improves self-referential data table that is necessary rooted in computer and database technology. The present claims are not necessary rooted in computer technology, since organizational resource allocation is a business problem directed to organizing human activity, mathematical concepts and a mental process, as established in 2019 PEG Step 2A Prong 1, above.  This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers.

Unlike in McRo, which was found by the courts to be eligible under Step 2A, improves rules for lip sync and facial expression animation that is necessary rooted in computer and animation technology. The present claims are not necessary rooted in computer technology, since organizational resource allocation is a 
Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 






Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 10 recites "One or more computer-storage media". The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, while the specification discloses a computer readable storage medium,  as seen in Applicant’s specification, paragraph [0153] Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computing device 2000. Computer storage media does not comprise signals per se. [0154] Communication media typically embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of any of the above should also be included within the scope of computer-readable media.
Computer storage media does not comprise signals per se” in [0153], the language within these portions of the specification describing computer storage media is exemplary without setting forth a special definition for the term, the claims do not specifically exclude transitory signals, and under the broadest reasonable interpretation of “computer-storage media” includes transitory signals. As such, Claim 10, and 11-14 which depend on 10, is/are rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01. 

Further, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, “A method of managing modifications to a baseline allocation, comprising: 
receiving the baseline allocation comprising an allocation of resources to at least one organizational construct; 
storing the baseline allocation in a first ...; 
receiving input indicating the modifications to the baseline allocation; 
generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation; 
storing the plurality of deltas in a second ...; 
responsive to a request to generate a new allocation instance associated with the baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; 
applying the plurality of deltas to the baseline allocation according to the precedence to generate the new allocation instance; and 
adapting the new allocation instance into a predetermined location of a ....”  

Claim 10 recite, “..., implement a method of managing modifications to a baseline allocation, comprising: 
receiving input indicating the modifications to the baseline allocation, the baseline allocation stored in a first ...; 
generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation;  
storing the plurality of deltas in a second ... as a minimal amount of data needed to apply the changes to the baseline allocation; 
proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: 
applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and 
for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and 
adapting the new allocation instance into a predetermined location of a ...”  


Claim 15 recite, “... for managing modifications to a baseline allocation, comprising: ... that stores a plurality of deltas generated to represent the modifications to the baseline allocation; ... that: 
receive the baseline allocation comprising an allocation of resources to at least one organizational construct,  
store the baseline allocation in the ...; 
receive input indicating the modifications to the baseline allocation; 
generate the plurality of deltas to represent the modifications, each delta indicating a change that can be applied to the baseline allocation; 
store the plurality of deltas in the ... without all data associated with other aspects of the baseline allocation, the deltas stored with an indication that the deltas are associated with the baseline allocation; 
determine a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; 
apply the plurality of deltas to the baseline allocation according to the precedence to generate an allocation instance; 
adapt the allocation instance for presentation in a predetermined location of a ...; and 
communicate the adapted allocation instance to a ...”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving the baseline allocation comprising an allocation of resources to at least one organizational construct; storing the baseline allocation in a first ...;  receiving input indicating the modifications to the baseline allocation; generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation; storing the plurality of deltas in a second ...; responsive to a request to generate a new allocation instance associated with the baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; applying the plurality of deltas to the baseline allocation according to the precedence to generate the new allocation instance; and...proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and ...adapt the allocation instance for presentation in a predetermined location of a ...; and communicate the adapted allocation instance to a...adapting the new allocation instance into a predetermined location of a ...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind and using pen and paper to, ……receiving the baseline allocation comprising an allocation of resources to at least one organizational construct; storing the baseline allocation in a first ...;  receiving input indicating the modifications to the baseline allocation; generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation; storing the plurality of deltas in a second ...; responsive to a request to generate a new allocation instance associated with the baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; applying the plurality of deltas to the baseline allocation according to the precedence to generate the new allocation instance; and...proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and ...adapt the allocation instance for presentation in a predetermined location of a ...; and communicate the adapted allocation instance to a...adapting the new allocation instance into a predetermined location of a ...; therefore, the claims are directed to a mental process. 

The limitations regarding, ....receive the baseline allocation comprising an allocation of resources to at least one organizational construct… generate the plurality of deltas to represent the modifications, each delta indicating a change that can be applied to the baseline allocation; store the plurality of deltas in the ... without all data associated with other aspects of the baseline allocation, the deltas stored with an indication that the deltas are associated with the baseline allocation; determine a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; apply the plurality of deltas to the baseline allocation according to the precedence to generate an allocation instance, under the broadest reasonable interpretation, may be interpreted as, humans allocating organizational resources in an organization, which is fundamental economic practice; therefore, the claims are directed to organizing human activities. 

The limitations regarding, …generate the plurality of deltas to represent the modifications, each delta indicating a change that can be applied to the baseline allocation; store the plurality of deltas in the ... without all data associated with other aspects of the baseline allocation, the deltas stored with an indication that the deltas are associated with the baseline allocation; determine a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; apply the plurality of deltas to the baseline allocation according to the precedence to generate an allocation instance;… proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas, is mathematical concepts. 

Accordingly, the claims are directed to a mental process, organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 


Claim 1, 10, 15: database structure, user interface, One or more computer-storage media having embodied thereon computer-usable instructions which, when executed by one or more processors, A system, one or more memory devices that store a database, wherein the database includes an allocation memory structure that stores the baseline allocation, and a detail memory structure, one or more processors, allocation memory structure, detail memory structure, computer-implemented user interface, user device for presentation in the computer-implemented user interface

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements,  ...receiving the baseline allocation...receive input ..., ...generate the plurality of deltas..., adapting the new allocation instance...,  communicate the adapted allocation..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving the baseline allocation...receive input ..., ...generate the plurality of deltas..., data output –adapting the new allocation instance...,  communicate the adapted allocation....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0136] As described above with regard to FIGs. 13, 14, and 15, allocation data may be presented in a user interface in different ways, such as a view of all values, a view of all non-zero values, and a delta timeline view. Additionally, a user may request various reports, as described above with regard to FIG. 16 [0141] FIGs. 13, 14, and 15, allocation data may be presented in a user interface in different ways, such as a view of all values, a view of all non-zero values, and a delta timeline view. Additionally, a user may request various reports, as described above with regard to FIG. 16.  [0143] System 1900 includes a client device 1902, a server 1904, a database 1908, and a network 1906. In some embodiments, system 1900 includes a cloud 1910. Client device 1902 may comprise a computing device 2000 as described below with regard to FIG. 20. Client device 1902 may include a desktop computer, a laptop computer, a smartphone, or other type of computing device capable of communicating with server 1904 via network 1906. Server 1904 may include one or more processors and one or more memories, and may communicate with client device 1902 and database 1908. In some embodiments, server 1904 is a virtual server that runs in cloud 1910. Database 1908 may comprise one or more data storage devices. In an embodiment, database 1908 is a part of server 1904. In some embodiments, database 1908 resides in cloud 1910. [0147] Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory [0148] Each block of the methods discussed herein comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media. The methods may be provided by a standalone application, a service or hosted service (standalone or in combination with another hosted service), or a plug-in to another product, to name a few. [0149] an exemplary operating environment in which aspects of the technology presented herein may be implemented is described below in order to provide a general context for various aspects of the technology presented herein. Referring to FIG. 20 in particular, an exemplary operating environment for implementing aspects of the technology presented herein is shown and designated generally as computing device 2000. Computing device 2000 is but one example of a suitable computing environment and is not intended to suggest any limitation as to the scope of use or functionality of aspects of the technology described herein. Neither should the computing device 2000 be interpreted as having any dependency or requirement relating to any one or combination of components illustrated. [0150] Aspects of the technology provided herein may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device. Generally, program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types. Aspects of the technology described herein may be practiced in a variety of system configurations, including hand-held devices, consumer electronics, general-purpose computers, more specialty computing devices, etc. Aspects of the technology described herein may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network [0151] With reference to FIG. 20, computing device 2000 includes a bus 2010 that directly or indirectly couples the following devices: memory 2012, one or more processors 2014, one or more presentation components 2016, input/output (I/O) ports 2018, input/output components 2020, and an illustrative power supply 2022. Bus 2010 represents what may be one or more busses (such as an address bus, data bus, or combination thereof). Although the various blocks of FIG. 20 are shown with lines for the sake of clarity, in reality, delineating various components is not so clear, and metaphorically, the lines would more accurately be grey and fuzzy. For example, one may consider a presentation component such as a display device to be an I/O component. Also, processors have memory. The inventors recognize that such is the nature of the art, and reiterate that the diagram of FIG. 20 is merely illustrative of an exemplary computing device that can be used in connection with one or more aspects of the technology described herein. Distinction is not made between such categories as "workstation," "server," "laptop," "hand-held device," etc., as all are contemplated within the scope of FIG. 20 and reference to "computing device."  [0152] Computing device 2000 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 2000 and includes both volatile and nonvolatile media, removable and non-removable media, as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 15, 16 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”).

As per Claim 1, (Currently Amended) Zbikowski teaches: A method of managing modifications to a baseline allocation, comprising: 
receiving the baseline allocation comprising an allocation of resources to at least one organizational construct; (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority)
storing the baseline allocation in a first database structure; (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). )
receiving input indicating the modifications to the baseline allocation; (in at least [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product.)
generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation; (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20.)
storing the plurality of deltas in a second database structure;  (in at least [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units.)
responsive to a request to generate a new allocation instance associated with the baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; (in at least [col5 ln15-25] the system 200 assigns the needed 100 units with its original priority P=30, leaving the remaining 20 units with priority P=30 to be used for week 5. Similar rules apply to the data areas 230 and 231 for customer part numbers CPN2 and CPN3. [col5 ln25-35] FIG. 2F shows that the system 200 assigns the priorities for a new demand schedule for week 5. As shown in a data area 232 of Table 201, 70 units are shown as the previous commit, while 90 units are needed as indicated by the new forecast for week 5. Accordingly, the system 200 takes 20 units with priority P=30 from week 4 and 70 units with priority P=40. Similar rules apply to the data areas 233 and 234 for customer part numbers CPN2 and CPN3, respectively. In the event that the new demand is greater than the previous commit, new demands are assigned the highest possible number (value) for a priority, such as P=9999, which is illustrated as data 233.) 
applying the plurality of deltas to the baseline allocation according to the precedence to generate the new allocation instance; and (in at least [col5 ln35-50] FIG. 2G shows that the system 200 generates new commits based on resources allocated to an independent demand according to calculated/inherited priorities and demand due dates. The supply of 270 units in the second week is distributed according to the priority number. The 80 units for Customer Part Number 1 (data area 236), 120 units for Customer Part Number 2 (data area 237), and 50 units for Customer Part Number 3 (data area 238) all have a lower priority number (e.g., P=10), so a portion of the supply of 270 units (data area 235) is first allocated to the lower priority number. Next, the remaining 20 units of the available supply (data area 235) are equally allocated to the next priority demand for the Customer Part Number 2 (data area 239) and Customer Part Number 3 (data area 240)
adapting the new allocation instance into a predetermined location of a user interface. (in at least [col5 ln50-65] FIG. 2H shows that the system 200 allocates the supply coming in on week 3. The available 210 units in week 3 are allocated having 20 units distributed to the priority P=10 demand for Customer Part Number 1, week 3, then 20 units allocated to priority P=20 demand for Customer Part Number 2, week 2, then the remaining 170 units are distributed to the current week 3 with lower priority numbers. This means that 170 units are allocated to all week 3 demands with priority P=20. .)


As per Claim 2. (Currently Amended) Zbikowski teaches: The method of claim 1, wherein for a given modification to the baseline allocation, generating a delta comprises 
generating a record of an incremental change that, when applied to the baseline allocation, generates an allocation instance that incorporates the baseline allocation and the given modification.  (in at least [col5 ln50-65] the supply of week 4 and week 5 are supplied as the method described above, which are shown in FIGS. 2I and 2J respectively. FIG. 2K shows that the available 30 units for the week 6 are supplied to the highest priority number for Customer Part Number 2, week 5. FIG. 2L shows the final commit of the supply)


As per Claim 5. (Original) Zbikowski teaches: The method of claim 4, wherein determining to apply the first delta prior to applying the second delta comprises 
determining to apply a first projection prior to applying a first budget or a first reforecast, or determining to apply a second budget prior to applying a second reforecast. (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20. As shown in FIG. 2C, at this stage, advantageously the 20 unit demand for CPN1 (Customer 1) in week 3 is secured at P=10, the highest priority at that week. [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units. ) 


As per Claim 6. (Original) Zbikowski teaches: The method of claim 3, wherein determining the precedence comprises 
determining a chronological order associated with the plurality of deltas. (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20. As shown in FIG. 2C, at this stage, advantageously the 20 unit demand for CPN1 (Customer 1) in week 3 is secured at P=10, the highest priority at that week)


As per Claim 15. (Currently Amended) Zbikowski teaches: A system for managing modifications to a baseline allocation, comprising: one or more memory devices that store a database, wherein the database includes an allocation memory structure that stores the baseline allocation, and a detail memory structure that stores a plurality of deltas generated to represent the modifications to the baseline allocation; one or more processors that: 
receive the baseline allocation comprising an allocation of resources to at least one organizational construct,  (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). )
store the baseline allocation in the allocation memory structure; (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). )
receive input indicating the modifications to the baseline allocation; (in at least [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product
generate the plurality of deltas to represent the modifications, each delta indicating a change that can be applied to the baseline allocation; (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20.)
store the plurality of deltas in the detail memory structure without all data associated with other aspects of the baseline allocation, the deltas stored with an indication that the deltas are associated with the baseline allocation; (in at least [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units.)
determine a precedence for applying selective ones of the plurality of deltas to the baseline allocation based on one or more rules; (in at least [col5 ln15-25] the system 200 assigns the needed 100 units with its original priority P=30, leaving the remaining 20 units with priority P=30 to be used for week 5. Similar rules apply to the data areas 230 and 231 for customer part numbers CPN2 and CPN3. [col5 ln25-35] FIG. 2F shows that the system 200 assigns the priorities for a new demand schedule for week 5. As shown in a data area 232 of Table 201, 70 units are shown as the previous commit, while 90 units are needed as indicated by the new forecast for week 5. Accordingly, the system 200 takes 20 units with priority P=30 from week 4 and 70 units with priority P=40. Similar rules apply to the data areas 233 and 234 for customer part numbers CPN2 and CPN3, respectively. In the event that the new demand is greater than the previous commit, new demands are assigned the highest possible number (value) for a priority, such as P=9999, which is illustrated as data 233.) 
apply the plurality of deltas to the baseline allocation according to the precedence to generate an allocation instance; (in at least [col5 ln35-50] FIG. 2G shows that the system 200 generates new commits based on resources allocated to an independent demand according to calculated/inherited priorities and demand due dates. The supply of 270 units in the second week is distributed according to the priority number. The 80 units for Customer Part Number 1 (data area 236), 120 units for Customer Part Number 2 (data area 237), and 50 units for Customer Part Number 3 (data area 238) all have a lower priority number (e.g., P=10), so a portion of the supply of 270 units (data area 235) is first allocated to the lower priority number. Next, the remaining 20 units of the available supply (data area 235) are equally allocated to the next priority demand for the Customer Part Number 2 (data area 239) and Customer Part Number 3 (data area 240).) 
adapt the allocation instance for presentation in a predetermined location of a computer-implemented user interface; and (in at least [col5 ln50-65] FIG. 2H shows that the system 200 allocates the supply coming in on week 3. The available 210 units in week 3 are allocated having 20 units distributed to the priority P=10 demand for Customer Part Number 1, week 3, then 20 units allocated to priority P=20 demand for Customer Part Number 2, week 2, then the remaining 170 units are distributed to the current week 3 with lower priority numbers. This means that 170 units are allocated to all week 3 demands with priority P=20 .)
communicate the adapted allocation instance to a user device for presentation in the computer-implemented user interface.  (in at least [col3 ln45-60] FIG. 1 illustrates the steps of a priority assignment and resource allocation method 100 in accordance with one embodiment of the present invention. In one embodiment, the steps are performed automatically on a computer system, such as a priority assignment device.  [col5 ln50-65] FIG. 2H shows that the system 200 allocates the supply coming in on week 3. The available 210 units in week 3 are allocated having 20 units distributed to the priority P=10 demand for Customer Part Number 1, week 3, then 20 units allocated to priority P=20 demand for Customer Part Number 2, week 2, then the remaining 170 units are distributed to the current week 3 with lower priority numbers. This means that 170 units are allocated to all week 3 demands with priority P=20  [col6 ln5-15] FIGS. 3A and 3B illustrate the resource distribution and priority inheritance process illustrated in FIGS. 2A-L, but using different parameters and shown in bar-graph format 300. )


As per Claim 16. (Currently Amended) Zbikowski teaches: The system of claim 15, wherein for a given modification to the baseline allocation, 
generate a delta comprises generate a record of an incremental change that, when applied to the baseline allocation, generates a resultant allocation instance that incorporates the baseline allocation and the given modification.  (in at least [col5 ln50-65] the supply of week 4 and week 5 are supplied as the method described above, which are shown in FIGS. 2I and 2J respectively. FIG. 2K shows that the available 30 units for the week 6 are supplied to the highest priority number for Customer Part Number 2, week 5. FIG. 2L shows the final commit of the supply)


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 


Claims 3, 4, 10, 11, 12, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”)  in view of US Patent Publication to US20180046926A1 to Achin et al., (hereinafter referred to as “Achin”).

As per Claim 3, (Original) Zbikowski teaches: The method of claim 1, wherein determining the precedence comprises: 
determining to apply a first delta prior to applying a second delta, based on a comparison of ... a type of revision data associated with the first delta, and ... a type of revision data associated with the second delta.  (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit  [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3.)

While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Achin:
determining to apply a first delta prior to applying a second delta, based on a comparison of a first level of accuracy associated with a type of revision data associated with the first delta, and a second level of accuracy associated with a type of revision data associated with the second delta.  (in at least [0198] maintaining a pure untouched test set that allows an accurate comparison of different models [0256] the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance. [0382] First, the engine 110 obtains the accuracy metric for a predictive model fitted on the sample using the modeling technique. The engine 110 can either perform this fitting from scratch or use a previous fitting. Then, for a given feature, the engine 110 takes all its values across all observations, shuffles them, and reassigns them (e.g., randomly reassigns them) to the observations. This random shuffling may reduce (e.g., destroy) any predictive value for that feature. The engine may then rescore the model on the dataset with the shuffled feature values, producing a new value for the accuracy metric. (Optionally before rescoring the fitted model on the shuffled dataset, the engine may refit the model to the shuffled dataset.) The decrease in the accuracy of the model indicates how much predictive value was lost and thus the feature's importance to the model and/or within the scope of the modeling technique. )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski by, ...determining a forecast range and a skip range associated with a prediction problem represented by the data; generating training data and testing data from the time-series data; fitting a predictive model to the training data; and testing the fitted model on the testing data. The forecast range may indicate a duration of a period for which values of the targets are to be predicted. The skip range may indicate a temporal lag between the time period corresponding to the data used to make predictions and the time period corresponding to the predictions. The skip range may separate input data subsets representing model inputs from subsets representing model outputs, and separate test data subsets representing model inputs from subsets representing validation data.....maintaining a pure untouched test set that allows an accurate comparison of different models...ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance...obtains the accuracy metric for a predictive model fitted on the sample using the modeling technique. The engine 110 can either perform this fitting from scratch or use a previous fitting. Then, for a given feature, the engine 110 takes all its values across all observations, shuffles them, and reassigns them (e.g., randomly reassigns them) to the observations. This random shuffling may reduce (e.g., destroy) any predictive value for that feature. The engine may then rescore the model on the dataset with the shuffled feature values, producing a new value for the accuracy metric. (Optionally before rescoring the fitted model on the shuffled dataset, the engine may refit the model to the shuffled dataset.) The decrease in the accuracy of the model indicates how much predictive value was lost and thus the feature's importance to the model and/or within the scope of the modeling technique...determines a first accuracy score of each of the fitted predictive models. The first accuracy score of a fitted model represents the accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem...determines a second accuracy score of the fitted predictive model for the modified prediction problem. The second accuracy score represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem..., as taught by Achin , with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski with the motivation of, ...use electronic data to improve their operations or aid their decision-making...use data management technologies to enhance the efficiency of various business processes, such as executing transactions, tracking inputs and outputs, or marketing products....use operational data to evaluate performance of business processes, to measure the effectiveness of efforts to improve processes, or to decide how to adjust processes...electronic data can be used to anticipate problems or opportunities.... Based on the outcomes predicted by the predictive models, organizations can make decisions, adjust processes, or take other actions...build a predictive model that more accurately forecasts future...more accurately forecasts demand...a need for a tool that systematically and cost-effectively evaluates the space of potential predictive modeling techniques for prediction problems...to systematically and cost-effectively evaluate the space of potential predictive modeling solutions for prediction problems..., as recited in Achin.


As per Claim 4, (Original) Zbikowski teaches: The method of claim 3, 
wherein applying the first delta prior to applying the second delta is determined when the ....  (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit. )

While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Achin:
wherein applying the first delta prior to applying the second delta is determined when the first level of accuracy is less than the second level of accuracy (in at least [0395] the system 100 determines a first accuracy score of each of the fitted predictive models. The first accuracy score of a fitted model represents the accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem. [0397] the system 100 determines a second accuracy score of the fitted predictive model for the modified prediction problem. The second accuracy score represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem)

The reason and rationale to combine Zbikowski and Achin is the same as recited above.


As per Claim 10, (Currently Amended) Zbikowski teaches: One or more computer-storage media having embodied thereon computer-usable instructions which, when executed by one or more processors, implement a method of managing modifications to a baseline allocation, comprising: 
receiving input indicating the modifications to the baseline allocation, the baseline allocation stored in a first database structure;  (in at least [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product.)
generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation;  (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20.)
storing the plurality of deltas in a second database structure as a minimal amount of data needed to apply the changes to the baseline allocation; (in at least [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units
proceeding in a chronological order associated with the plurality of deltas, generating a new allocation instance by applying selective ones of the plurality of deltas to the baseline allocation based on a precedence determined by one or more rules, comprising: (in at least [col5 ln15-25] the system 200 assigns the needed 100 units with its original priority P=30, leaving the remaining 20 units with priority P=30 to be used for week 5. Similar rules apply to the data areas 230 and 231 for customer part numbers CPN2 and CPN3. [col5 ln25-35] FIG. 2F shows that the system 200 assigns the priorities for a new demand schedule for week 5. As shown in a data area 232 of Table 201, 70 units are shown as the previous commit, while 90 units are needed as indicated by the new forecast for week 5. Accordingly, the system 200 takes 20 units with priority P=30 from week 4 and 70 units with priority P=40. Similar rules apply to the data areas 233 and 234 for customer part numbers CPN2 and CPN3, respectively. In the event that the new demand is greater than the previous commit, new demands are assigned the highest possible number (value) for a priority, such as P=9999, which is illustrated as data 233.) 
applying two or more of the plurality of deltas in an order based on a comparison of a ... revision data associated with each of the two or more of the plurality of deltas, and (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit  [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3.)
...
adapting the new allocation instance into a predetermined location of a user interface.  (in at least [col5 ln50-65] FIG. 2H shows that the system 200 allocates the supply coming in on week 3. The available 210 units in week 3 are allocated having 20 units distributed to the priority P=10 demand for Customer Part Number 1, week 3, then 20 units allocated to priority P=20 demand for Customer Part Number 2, week 2, then the remaining 170 units are distributed to the current week 3 with lower priority numbers. This means that 170 units are allocated to all week 3 demands with priority P=20 .)

While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Achin:
applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and (in at least [0198] maintaining a pure untouched test set that allows an accurate comparison of different models [0256] the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance. [0382] First, the engine 110 obtains the accuracy metric for a predictive model fitted on the sample using the modeling technique. The engine 110 can either perform this fitting from scratch or use a previous fitting. Then, for a given feature, the engine 110 takes all its values across all observations, shuffles them, and reassigns them (e.g., randomly reassigns them) to the observations. This random shuffling may reduce (e.g., destroy) any predictive value for that feature. The engine may then rescore the model on the dataset with the shuffled feature values, producing a new value for the accuracy metric. (Optionally before rescoring the fitted model on the shuffled dataset, the engine may refit the model to the shuffled dataset.) The decrease in the accuracy of the model indicates how much predictive value was lost and thus the feature's importance to the model and/or within the scope of the modeling technique. 
for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and (in at least [0029] the second subset of observations corresponds to a sliding testing window covering a first range of testing times and each observation included in the second subset is associated with a time within the first range of testing times, the fourth subset of observations corresponds to the sliding testing window covering a second range of testing times and each observation included in the fourth subset is associated with a time within the second range of testing times, and an earliest time in the first range of testing times is earlier than an earliest time in the second range of testing times. In some embodiments, the first testing time range partially overlaps the second training time range. [0346] Depending on the size of the data, the frequency of the data, the length of the skip range, and/or the forecast range, the engine 110 may select lengths for training ranges. For example, with daily observations and the skip and forecast ranges expressed in weeks, months, or years (or corresponding multiples of days such as 7, 30, and 365), the engine may select training ranges of a whole number of weeks, months, or years. The length of these training windows may depend on the total number of observations, total amount of data, total amount of variation in target and predictor variables over time, the amount of seasonal variation exhibited by the variables, the consistency of variation in these variables over different time windows, and/or the target length of the forecast period. [0347] With the desired number of training and validation ranges and the length of these ranges plus the skip range, the engine 110 can divide up the dataset into a consistent series of training and validation ranges.)

The reason and rationale to combine Zbikowski and Achin is the same as recited above.


As per Claim 11, (Currently Amended) Zbikowski teaches: The media of claim 10, wherein for a given modification to the baseline allocation, 
generating a delta comprises generating a record of an incremental change that, when applied to the baseline allocation, generates an allocation instance that incorporates the baseline allocation and the given modification.  (in at least [col5 ln50-65] the supply of week 4 and week 5 are supplied as the method described above, which are shown in FIGS. 2I and 2J respectively. FIG. 2K shows that the available 30 units for the week 6 are supplied to the highest priority number for Customer Part Number 2, week 5. FIG. 2L shows the final commit of the supply)


As per Claim 12, (Currently Amended) Zbikowski teaches:  The media of claim 10, wherein applying the two or more of the plurality of deltas in the order comprises 
applying a first delta prior to applying a second delta when the ... the first delta ... the second delta.  (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit. )

While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Achin:
applying a first delta prior to applying a second delta when the level of accuracy associated with the first delta is less than the level of accuracy associated with the second delta.  (in at least [0395] the system 100 determines a first accuracy score of each of the fitted predictive models. The first accuracy score of a fitted model represents the accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem. [0397] the system 100 determines a second accuracy score of the fitted predictive model for the modified prediction problem. The second accuracy score represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem)

The reason and rationale to combine Zbikowski and Achin is the same as recited above.


As per Claim 17 and 18, for a system (see at least Zbikowski [col4 ln10-25]), respectively, substantially recite the subject matter of Claim 3-4 and are rejected based on the same reasoning and rationale.



Claims 7, 8, 9, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”)  in view of US Patent Publication to US20090138307A1 to Belcsak et al. (hereinafter referred to as “Belcsak”).

As per Claim 7, (Currently Amended) While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Belcsak: The method of claim 1, wherein determining the precedence comprises 
determining to exclude one or more of the plurality of deltas from being applied to the baseline allocation.  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski by, ....A financial scenario modeling and analysis tool, including a graphical user interface which enables a user of the tool to create a graphical model of a financial scenario, generally including at least one financial transaction, on a display screen, and an engine operable, in response to creation of the graphical model, to automatically generate information, such as financial or mathematical information, which at least partially models at least a part of the financial scenario using information collected by the engine during creation of the graphical model. The graphical user interface enables the user to create party graphics respectively representing parties to the financial deal, and to generate financial instrument graphics representing financial instruments, wherein each financial instrument graphic connects two of the party graphics. The engine generates, in response to the creation of a graphical model, an instrument information, such as an object or template, for each of the instruments in the graphical model. The tool includes a natural date language and a formula language for use in modeling a scenario.…automatically obtain and generate information relating to a particular financial transaction or scenario in response to inputs from the user. The software engine and the CAD-like graphical user interface have been designed to work cooperatively together in order to create a graphical representation of the particular transaction or scenario on the screen of the analyst's computer...drawing a scenario, such as a proposed financial deal, using the interface, the interface enables the user to enter data and formulas, edit the information automatically generated by the engine...to further define the scenario in a manner which enables the engine to fully model and analyze the scenario....Once the deal is optimized, the results can be viewed by the user using the interface. The scenario can also be modified by the user and new results based on the modification can be viewed. When the visual representation of the scenario is modified, the engine automatically modifies the information previously generated in a manner which corresponds to the modification to the visual representation...The graphical user interface also enables the user to enter and define date information relating to the financial transaction for use by the engine. The graphical user interface may be operable to display the date information in graphical form on the display screen. The tool may enable the date information to be entered using a natural date language, wherein the engine is operable to process the date information from the natural date language...graphical user interface enables the user to modify the graphical model of the financial scenario, and the engine is operable, in response to the modification of the graphical model, to modify the information previously generated in accordance with the modification of the graphical model...the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date , as taught by Belcsak, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski with the motivation of, ...The tool enables optimization of optimizable parameters defined in the scenario, and includes a user-friendly, book-like and CAD-like user interface... allow the analyst to cause this graphical representation to be manipulated, modified or revised so that information useful to many different aspects of the transaction or scenario can be quickly and easily obtained. The end result is a system that is easy to use, extremely flexible, and far more efficient than prior financial analysis tools...enable the analyst to easily change variables or to easily view the resulting change in the transaction... enable a user to model the financial deal visually and mathematically and in a manner which enables interfunctionality and dependency between the visual model and the mathematical model...to deal with higher levels of complexity and the ever expanding universe of evolving financial products in use today, and which will be used in the future...to be able to discern the exact relationships and variables of a model that another analyst may have been manipulating when the model was being built and later modified...provide a much more user friendly, flexible tool incorporating easy to understand graphics and interfaces to enable more efficient and practical application of the tool...facilitates, among other things: the ability to see partial results while building a model; a short learning curve; the ability to make changes when the user views the results of the analysis; flexible “point and click” interfacing; easy handling of indexed data; integrated and automatic handling of certain variables, e.g., taxes and accrual; menu of building blocks, e.g., loans, rents, fees, purchases, etc.; menu of built in reports; and an interactive and intelligent graphical representation of the model...gives the user the ability to instruct the engine to attempt to optimize the scenario, either directly or by creating formulations to be optimized and passing the formulations to a separate optimizing program..., as recited in Belcsak.


As per Claim 8, (Original), While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Belcsak: The method of claim 7, wherein determining to exclude one or more of the plurality of deltas comprises:
for deltas of a given type, determining to exclude a first delta when a starting period of the first delta overlaps with a starting period of a second delta, and the starting period of the second delta is shorter than the starting period of the first delta.  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)


As per Claim 9, (Original), While implied, Zbikowski do not expressly disclose the following feature, which however are taught by Belcsak: The method of claim 8, wherein determining to exclude the first delta when the starting period of the first delta overlaps with the starting period of the second delta, and the starting period of the second delta is shorter than the starting period of the first delta, comprises 
determining to apply a third delta with a starting period of a month instead of a fourth delta with a starting period of a quarter year or a half year, or determining to apply a fifth delta with a starting period of a quarter year instead of a sixth delta with a starting period of a half year.  (in at least [0346] The engine 110 may use an internal objective function that weights these factors to choose the length of the training windows (e.g., the optimal length). [0349]  In the case of time series data, each fraction may end on the last observation in the training window, the initial fraction may start such that its fractional training window is a logical multiple of the validation window, and bigger fractions may use bigger multiples. For example, validation windows measured in weeks may use a first fraction starting 4 weeks before the end of the training window, a second fraction starting 8 weeks before, the third 12 weeks, etc. Validation windows measured in months may use a first fraction starting 3 months before the end of the training window, a second fraction starting 6 months before, the third 9 months, the fourth 12 months, etc. Validation windows measured in years may use a first fraction starting 4 years before the end of the training window, a second fraction starting 8 years before, the third 12 years; alternatively, the fractional periods may be 5, 10, and 15 years before the end of the training window. Fractions may increase linearly (e.g., 3, 6, 9, 12 periods or 4, 8, 12, 16 periods) or geometrically (e.g., 3, 6, 12, 24 periods or 4, 8, 16, 32 periods). Exponential increases in fractions are also possible (e.g., 3, 6, 24, 192 periods or 4, 8, 32, 256 periods), as are idiosyncratic schedules based on the problem domain and/or analysis of the data.)


As per Claim 19 and 20, for a system (see at least Zbikowski [col4 ln10-25]), respectively, substantially recite the subject matter of Claim 7-8 and are rejected based on the same reasoning and rationale.


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”)  in view of US Patent Publication to US20180046926A1 to Achin et al., (hereinafter referred to as “Achin”) in view of US Patent Publication to US20090138307A1 to Belcsak et al. (hereinafter referred to as “Belcsak”).


As per Claim 13, (Original)  While implied, Zbikowski in view of Achin do not expressly disclose the following feature, which however are taught by Belcsak: The media of claim 10, wherein exclude one or more of the plurality of deltas comprises 
exclude a first delta when a starting period of the first delta overlaps with a starting period of a second delta, and the starting period of the second delta is shorter than the starting period of the first delta.   (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski in view of Achin by, ....A financial scenario modeling and analysis tool, including a graphical user interface which enables a user of the tool to create a graphical model of a financial scenario, generally including at least one financial transaction, on a display screen, and an engine operable, in response to creation of the graphical model, to automatically generate information, such as financial or mathematical information, which at least partially models at least a part of the financial scenario using information collected by the engine during creation of the graphical model. The graphical user interface enables the user to create party graphics respectively representing parties to the financial deal, and to generate financial instrument graphics representing financial instruments, wherein each financial instrument graphic connects two of the party graphics. The engine generates, in response to the creation of a graphical model, an instrument information, such as an object or template, for each of the instruments in the graphical model. The tool includes a natural date language and a formula language for use in modeling a scenario.…automatically obtain and generate information relating to a particular financial transaction or scenario in response to inputs from the user. The software engine and the CAD-like graphical user interface have been designed to work cooperatively together in order to create a graphical representation of the particular transaction or scenario on the screen of the analyst's computer...drawing a scenario, such as a proposed financial deal, using the interface, the interface enables the user to enter data and formulas, edit the information automatically generated by the engine...to further define the scenario in a manner which enables the engine to fully model and analyze the scenario....Once the deal is optimized, the results can be viewed by the user using the interface. The scenario can also be modified by the user and new results based on the modification can be viewed. When the visual representation of the scenario is modified, the engine automatically modifies the information previously generated in a manner which corresponds to the modification to the visual representation...The graphical user interface also enables the user to enter and define date information relating to the financial transaction for use by the engine. The graphical user interface may be operable to display the date information in graphical form on the display screen. The tool may enable the date information to be entered using a natural date language, wherein the engine is operable to process the date information from the natural date language...graphical user interface enables the user to modify the graphical model of the financial scenario, and the engine is operable, in response to the modification of the graphical model, to modify the information previously generated in accordance with the modification of the graphical model...the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date , as taught by Belcsak, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski in view of Achin with the motivation of, ...The tool enables optimization of optimizable parameters defined in the scenario, and includes a user-friendly, book-like and CAD-like user interface... allow the analyst to cause this graphical representation to be manipulated, modified or revised so that information useful to many different aspects of the transaction or scenario can be quickly and easily obtained. The end result is a system that is easy to use, extremely flexible, and far more efficient than prior financial analysis tools...enable the analyst to easily change variables or to easily view the resulting change in the transaction... enable a user to model the financial deal visually and mathematically and in a manner which enables interfunctionality and dependency between the visual model and the mathematical model...to deal with higher levels of complexity and the ever expanding universe of evolving financial products in use today, and which will be used in the future...to be able to discern the exact relationships and variables of a model that another analyst may have been manipulating when the model was being built and later modified...provide a much more user friendly, flexible tool incorporating easy to understand graphics and interfaces to enable more efficient and practical application of the tool...facilitates, among other things: the ability to see partial results while building a model; a short learning curve; the ability to make changes when the user views the results of the analysis; flexible “point and click” interfacing; easy handling of indexed data; integrated and automatic handling of certain variables, e.g., taxes and accrual; menu of building blocks, e.g., loans, rents, fees, purchases, etc.; menu of built in reports; and an interactive and intelligent graphical representation of the model...gives the user the ability to instruct the engine to attempt to optimize the scenario, either directly or by creating formulations to be optimized and passing the formulations to a separate optimizing program..., as recited in Belcsak.


As per Claim 14, (Original)  While implied, Zbikowski in view of Achin do not expressly disclose the following feature, which however are taught by Belcsak: The media of claim 10, wherein exclude one or more of the plurality of deltas comprises, 
for deltas of a given type, exclude a first delta when a starting period of the first delta overlaps with a starting period of a second delta, and the starting period of the second delta is shorter than the starting period of the first delta.  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

The reason and rationale to combine Zbikowski, Achin and Belcsak is the same as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623